WALLACE, JUDGE:
On September 5, 1979, at about 8:15 a.m., the claimant’s wife, Blenda Conn, was operating his 1973 Dodge automobile in a southerly direction on Secondary Route 50 in Putnam County. As she attempted to pass a northbound school bus, the very narrow berm on the west side of the road collapsed, and the car went into a rather deep ditch and was damaged to the extent of $449.61. The evidence revealed that claimant had collision insurance in effect at the time with a $100.00 deductible feature, and, consequently, the amount sought to be recovered here is $100.00.
Secondary Route 50 had been resurfaced in June or July of 1979 and berms had been constructed, but, because of heavy rains in August, the berm on the west side of the road had been weakened and had even been partially washed away at some points. The school bus driver, Imogene Burdette, testified that when she observed the approaching Conn car, she moved as far to her right as she could and came to a stop, and that as Mrs. Conn went onto the berm on the west side of the road, the berm simply collapsed causing the accident. A witness, Sharon Belcher, testified that she did not see the accident but passed the scene shortly after it occurred, while the Conn car was still in the ditch. She further testified that she personally had called the respondent many times and had complained of the condition of the road.
We do not believe the evidence establishes any negligence on the part of claimant’s wife. The respondent having constructed a hard surface road not wide enough for two lanes, knew or should have known that motorists would be required to leave the hard surface in order to pass approaching vehicles, and, for that reason, was under a duty to see that the berms adjacent to the road were sufficient to safely accomodate vehicles. See Wilson v. Dept. of Highways, 11 Ct.Cl. 139 (1976).
*195For the reasons stated above, an award to the claimant is hereby made in the amount of $100.00.
Award of $100.00.